 
[Ningbo Heng Bang Long Electrical Equipment Co., Ltd.]
(as the “Purchaser”)




and




[Ningbo Bang Shi Da Electrical Equipment Co., Ltd.]
(as the “Seller”)


and


Fan Wenda
 (as the “Guarantor” of the Seller)


 

--------------------------------------------------------------------------------

 


Asset and Business Purchase Agreement





--------------------------------------------------------------------------------

 

November 6, 2010, in Shenzhen
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
 
Chapter
Page
   
CHAPTER I   DEFINITION
2
   
CHAPTER II   PURCHASE OF ASSET AND BUSINESS
4
   
CHAPTER III   CONSIDERATION
5
   
CHAPTER IV   PREREQUISITE AND FULFILMENT
7
   
CHAPTER V   REPRESENTATIONS AND WARRANTieS
11
   
CHAPTER VI   SELL BACK OPTION
14
   
CHAPTER VII   CONFIDENTIALITY
15
   
CHAPTER VIII   NOTICES
16
   
CHAPTER IX   TAXES AND EXPENDITURES
16
   
CHAPTER X   FORCE MAJEURE
17
   
CHAPTER XI   BREACH OF CONTRACT
17
   
CHAPTER XII   GOVERNING LAW AND RESOLUTION DISPUTES
19
   
CHAPTER XIII   EFFECTIVENESS OF THIS AGREEMENT
19
   
CHAPTER XIV   MISCELLANEOUS
19

 

--------------------------------------------------------------------------------


 
This Asset and Business Purchase Agreement is made and entered into by and among
the following parties on November 6, 2010 (the “Execution Date”) in the Peoples
Republic of China (“China”):


Purchaser:
[Ningbo Heng Bang Long Electrical Equipment Co., Ltd.] (the “Purchaser”)
 
Registered Address: No. 17, Tian Tong Road, Hu Di Village, Lin Shan Town, Yuyao
 
Legal Representative: Wang Yue
 
Title: Chairman of the Board
   
Seller:
[Ningbo Bang Shi Da Electrical Equipment Co., Ltd.] (the “Seller”)
 
Registered Address: Hu Di Village, Lin Shan Town, Yuyao
 
Legal Representative: Fan Wenda
 
Title: Chairman of the Board
   
Guarantor of the Seller:  
Fan Wenda (the “Guarantor”)
 
ID Number: 330219197710282890
 
Address: Hu Di Village, Lin Shan Town, Yuyao



The forgoing parties shall be hereinafter referred to as a “Party” respectively,
and as the “Parties” collectively.


Whereas


1、
The Seller is a limited liability company duly incorporated and validly existing
under the laws of China, mainly engaging in (i) the production and processing of
auto electrical equipment, plastic products, hardware, auto fittings and moulds;
and (ii) dealing in or acting as an agent of import and export of goods and
technology (except for goods and technology restricted to be operated or
prohibited to be imported and exported by the State);

 
2、
The Purchaser is a limited liability company duly incorporated and validly
existing in Lin Shan Town, Yuyao, under the laws of China, mainly engaging in
(i) the production and processing of auto electrical equipment, plastic
products, hardware, auto fittings, moulds and micro motor and relevant fittings;
and (ii) dealing in or acting as an agent of import and export of goods and
technology;

 
1

--------------------------------------------------------------------------------


 
3、
The Seller desires to transfer all of the Target Assets and Target Business to
the Purchaser, and the Purchaser desires to acquire the Target Assets and Target
Business from the Seller according to this Agreement (“Asset Purchase”).



Through amicable negotiation, the Parties agrees as follows


CHAPTER I    DEFINITION


1.
Except as otherwise prescribed in this Agreement, words and expressions as below
shall have the following meanings:



(1)  “Agreement” means this Asset and Business Purchase Agreement, all the
exhibits, schedules attached hereto, all the supplement agreements, exhibits and
schedule executed for unmentioned matters of this Asset and Business Purchase
Agreement, and any agreement, memorandum executed for amendment of such
documents, and, from time to time, any amendments, alteration and supplement
made in any form to above documents.


(2)  “Purchaser” means [Ningbo Heng Bang Long Electrical Equipment Co., Ltd.]


(3)  “Controller” means [Shenzhen Yue Peng Cheng Electric Motor Co., Ltd.],
which is the controlling shareholder of the Purchaser, with its registered
address at Fu Yuaner Road, High-tech Park, Fu Yong Street, Fu Yong Town,
Shenzhen. The legal representative is Li Jianrong.


(4)  “Seller” means [Ningbo Bang Shi Da Electrical Equipment Co., Ltd.]


(5)  “Guarantor” means Mr. Fan Wenda, who is the shareholder of Ningbo Bang Shi
Da Electrical Equipment Co., Ltd.


(6)  “Evaluation Report” means Assets Evaluation Report on [Ningbo Bang Shi Da
Electrical Equipment Co., Ltd.] Regarding to the Proposed Asset Acquisition by
China Electric Motor, Inc. (Shen Guo Zhong Lian Ping Bao Zi [2010] No. 2-430)
issued on September 30, 2010 by Shenzhen Tian Jian Guo Zhong Lian Asset, Land
and Real Property Evaluation Co., Ltd., the evaluation base date of which is
August 31, 2010.


(7)  “Target Assets” means all of the assets actually controlled and/or operated
by the Seller, including but not limited to the inventory and fixed assets as
described on Exhibit 2 attached hereto. Each Party confirms that the real
property and vehicles of the Seller shall not be included in the definition of
Target Assets.
 
2

--------------------------------------------------------------------------------


 
(8)  “Inventory” means all products that have been produced but not sold by the
Seller at the Closing Date, semi-manufactured products in good quality and raw
materials (excluding the excess materials), as described on the Summary Schedule
and Detailed Schedule of Inventory Evaluation attached hereto as Exhibit 2.


(9)  “Fixed Asset” means all equipment owned by the Seller and used in the
operation of the Target Business at the Closing Date, as described on the
Summary Schedule and Detailed Schedule of Fixed Asset Evaluation attached hereto
as Exhibit 2.


(10)  “Target Business” means the business of production and processing of auto
electrical equipment, plastic product, hardware, auto fittings and moulds,
and dealing in or acting as an agent of import and export of goods and
technology (except for goods and technology restricted to be operated or
prohibited to be imported and exported by the State), which is operated by the
Seller and proposed to be controlled, operated and managed by Purchaser after
the Closing Date pursuant to this Agreement, including, but is not limited to,
those Clients listed on Exhibit 3 hereto, those Transferred Employees listed on
Exhibit 4 hereto, and all rights associated with the foregoing under relevant
laws and agreements.


(11)  “Clients” means all entities and individuals relevant to the Target
Business, who have business contacts with the Seller and intend to purchase
products and/or services of the Seller, and whose name, address and contact
information is listed as Exhibit 3 hereto.


(12)  “Transferred Employee” means those employees currently employed by the
Seller and proposed to be transferred to the Purchaser, whose names shall be
listed on Exhibit 4 attached hereto.


(13)  “Control” means to own management power, earning right and decision making
power of any enterprise, entity, asset and business through shareholding, trust,
nominee shareholders or voting right.


(14)   “Consideration” means the consideration to be paid to the Seller by the
Purchaser in connection with the acquisition of the Target Assets and the Target
Business, as prescribed in Article 7, and adjusted in accordance with this
Agreement.
 
3

--------------------------------------------------------------------------------


 
(15)  “Closing Date” shall have the meaning as prescribed in Article 13 of this
Agreement.


(16)  “Sell Back Option” means the right entitled to the Purchaser as a remedy
in the event of an occurrence of certain circumstance prescribed in Chapter VI
of this Agreement.


(17)  “Affiliate” means any entity whether or not incorporated as a legal
person, (a) who owns or actually control shares/assets or equities of such
entity; (b) whose shares/assets or equities are owned or actually controlled by
such entity; (c) who, together with such entity, is owned or actually controlled
by the same entity; (d) directors, supervisors and officers of such entity, and
close relatives of any of the forgoing persons; and (e) who is owned or actually
controlled by any of the forging persons as described in (d). Close relatives
includes a spouse, lineal relatives, lineal relatives of a spouse and collateral
relatives by blood within three generations.


(18)  The terms “above”, “exceed”, “amount to” used in this Agreement include
the number itself.


2.
Provisions and exhibits referred to herein mean provisions and exhibits of this
Agreement.



3.
Titles of this Agreement are set forth only for convenience of reading and shall
not influence the content and interpretation of any provision.



CHAPTER II    PURCHASE OF ASSET AND BUSINESS


4.
The Seller agrees to transfer the Target Assets and the Target Business to the
Purchaser according to the terms of this Agreement, and the Purchaser agrees to
acquire Target Assets and Target Business according to the terms of this
Agreement. Upon execution of this Agreement, the Seller shall not contact or
negotiate with any third party with respect to the transfer or disposition of
the Target Assets and/or the Target Business, and shall not impair the value of
the Target Assets and/or affect the normal operation of the Target Business
until Closing Date.



5.
The Seller shall proceed to provide all necessary working and living conditions
and facilities for preparation teams consisting of specific employees (including
but not limited to warehouse keeper, accountant, cashier, purchasing staff and
project leader) dispatched in batches by the Controller or the Purchaser
beginning on the Execution Date.

 
4

--------------------------------------------------------------------------------


 
6.
After the Asset Purchase has been completed according to this Agreement, the
Seller shall nullify its registration with the Administration for Industry and
Commerce within 6 months following the Closing Date.



CHAPTER III    CONSIDERATION


7.
Consideration of Target Assets and Target Business contemplated hereunder
amounts to RMB 49,322,100 (“Consideration”), which shall be paid by the
Purchaser in cash in RMB.



8.
The Parties agree that the Consideration contemplated hereunder shall be paid in
three installments:



(A)  First Installment: RMB 5,000,000 (“First Installment Consideration” or
“Deposit”), which shall be paid to the bank account designated by the Seller
within 10 business days after the Execution Date;


(B)  Second Installment: RMB 41,322,100 (“Second Installment Consideration”),
which shall be paid to the bank account designated by the Seller within 3 months
after the Closing Date;


(C)  Third Installment: RMB 3,000,000 (“Third Installment Consideration”), which
shall be paid to the bank account designated by the Seller within 7 business
days in accordance with Section 10 below after all the conditions prescribed in
Article 13 have been consummated or waived in written by the Controller or the
Purchaser.


Each Party agrees and confirms that, the Second Installment Consideration can be
adjusted pursuant to Article 9 of this Agreement, and the Third Installment
Consideration can be adjusted pursuant to Article 11 of this Agreement,


9.
The Seller and the Purchaser shall check inventory and fixed asset in the Target
Assets before the Closing Date. If the actual value of the Target Assets
(“Actual Value of Target Assets”) is discovered to be lower than the evaluation
value (“Evaluation Value of Target Assets”) in the Evaluation Report after such
review, the Second Installment Consideration shall be adjusted in accordance
with the following formula:

 
5

--------------------------------------------------------------------------------


 
Second Installment Consideration actually paid by the Purchaser = RMB 41,322,100
– (Evaluation Value of Target Assets – Actual Value of Target Assets)


10. 
The Third Installment Consideration shall be paid to the bank account designated
by the Seller in three separate installments, each installment, in amount of 1/3
of the Third Installment Consideration, will be payable after the first, second
and third anniversary of the Closing Date (whichever is applicable). Each of the
three separate installments shall be paid within 30 working days after the
Controller or the Purchaser has first made written confirmation of the
satisfaction of, or the Controller or the Purchaser has waived in writing, the
following conditions (each payment date shall be a “Payment Date of Third
Installment Consideration”):



(1)  The Target Assets and the Target Business have been successfully
transferred and are well operated under the control of the Purchaser, and no
material adverse change has occurred with respect to such Target Assets and
Target Business.


(2)  All “Key Employees” included within in the Transferred Employees (including
but not limited to Fan Wenda and his wife) shall continue to work for the
Purchaser, and shall not have materially violate their respective Employment
Contract, Confidentiality and Non-compete Agreement by and between such
employees and the Purchaser, and such contract and agreement shall continue to
be valid.


(3)  The amount of Third Installment Consideration to be paid has been adjusted
and confirmed according to Article 11 of this Agreement.


(4)  As of each Payment Date of Third Installment Consideration, the statements,
representations and warrants made hereunder by the Seller and the Purchaser
shall be true, complete and sufficient. The Seller and the Purchaser shall have
performed and complied with any obligation and covenant applicable to such Party
hereunder in all the material aspects.


(5)  As of each Payment Date of Third Installment Consideration, no event or
circumstance shall have occurred or, to the knowledge of either Party, is likely
to occur, which may lead to a material adverse change with respect to the Target
Assets, the Target Business, the Transferred Employees and/or the other
transaction provided hereunder.
 
6

--------------------------------------------------------------------------------


 
(6)  As of each Payment Date of Third Installment Consideration, there shall be
no existing, pending and/or contingent suit or legal proceeding, adverse
injunction, judgment, order, arbitration, claim or administrative order that may
lead to the following result: (i) preventing completion of any transaction
provided hereunder; (ii) causing any transaction hereunder to be revoked after
completion; (iii) engendering material adverse influences to the Target Assets,
the Target Business, or the Transferred Employees, or (iv) engendering any
material adverse influences to the Purchaser’s right or capacity to operate the
Target Business.


To avoid any doubt, regardless of whether there is conflicting provision in this
Agreement, the Parties agree that in the event the Guarantor resigns or is
terminated as an employee of the Purchaser for any reason before any Payment
Date of any Third Installment Consideration, all unpaid Consideration shall no
longer be due and payable hereunder.


11.
The Parties agree and confirm that the Third Installment Consideration shall be
adjusted according to the annual sales volume (“Annual Effective Sales”) arising
from the operation of the Target Business from and after the Closing Date, as
audited on an annual basis. From and after the Closing Date, if the Annual
Effective Sales of the Purchaser for every 12 month period is less than RMB
100,000,000, Third Installment Consideration shall be adjusted according to the
following formula:



Third Installment Consideration of relevant 12 month period = Annual Effective
Sales ÷ RMB 100,000,000 × (Third Installment Consideration ÷ 3)


To avoid any doubt, after any adjustment in accordance with this Section 11 has
been made and the adjusted amount has been paid, if the Annual Effective Sales
for any 12 month period following such adjustment is greater than RMB
100,000,000, none of the Parties shall claim for further adjustment of payment
of the Third Installment Consideration adjusted and paid, which means each
installment of the Third Installment Consideration to be paid within 3 years
after the Closing Date shall be accounted independently and shall not be
accumulated and carried forward.


12.
The Seller shall promptly issue to Purchaser written confirmation regarding its
receipt of such funds on the date of receipt of any Consideration.



CHAPTER IV    PREREQUISITE AND FULFILMENT


13.
The Purchaser shall pay the Second Installment Consideration to domestic bank
account designated by the Seller (the date of consummation or written waiver of
such prerequisites by the Seller and the Purchaser shall be referred as the
“Closing Date”) within 7 business days after written confirmation of the
satisfaction of, or written waiver of, each of the following conditions by the
Controller or the Purchaser:

 
7

--------------------------------------------------------------------------------


 
(1)  The Purchaser is duly incorporated and validly existing and has obtained
all the permits and governmental approvals required by daily operation,
including but not limited to qualification of general tax payer;


(2)  Execution of this Agreement and transactions contemplated hereunder have
been approved by Shareholders’ Meeting of the Purchaser;


(3)  Execution of this Agreement and transactions contemplated hereunder have
been approved by Shareholders’ Meeting and/ or the Board of the Controller (if
required);


(4)  The Controller and the Purchaser shall have finished their financial and
legal due diligence of the Seller and shall be satisfied with the result of such
due diligence. The Seller shall have finished relevant rectification according
to suggestions in connection with the results of due diligence proposed by the
Controller and the Purchaser (if any);


(5)  All of the governmental approvals and registrations required in connection
with this Agreement, and consents and permits of any third party, shall have
been duly obtained;


(6)  The Target Assets shall have been duly delivered to the Purchaser,
including but not limited to:


 
(a)  Closing of Fixed Asset: the Parties confirm that, all Fixed Asset shall
have been delivered to the Purchaser, any required registration, filing and
approval shall have been completed, and any relevant supporting documents shall
have been delivered to Purchaser. If there is any insurance attached to such
Fixed Assets, transfer of insurance documents and formalities shall have been
finished;



 
(b)  Closing of Inventory: the Parties confirm that all the Inventory shall have
been delivered to the Purchaser, any required registration, filing and approval
shall have been completed, and any relevant supporting documents shall have been
delivered to Purchaser. If there is any insurance attached on such Inventory,
transfer of insurance documents and formalities shall have been finished; in the
event of any losses incurred by the Purchaser arising from quality problems of
products in the Inventory, which shall be attributed to actions or inactions by
the Seller and/ or Guarantor, the Seller and the Guarantor shall bear a several
and joint compensation liability to such losses.

 
8

--------------------------------------------------------------------------------


 
 
(c)  The Purchaser and the Seller shall have entered into a legal transfer
agreement and document in respect to forgoing Target Assets, and the Controller
and Purchaser shall be satisfied with content and form of such transfer
documents.



(7)  The Purchaser (and/or the Controller) and the Seller shall have performed a
physical count of the Target Assets, and have adjusted and confirmed the exact
amount of the Second Installment Consideration in accordance with the results of
such physical count as described in Article 9.


(8)  The Target Business shall have been duly delivered to the Purchaser through
agreement, including but not limited to:


 
(a)  Closing of Client Resources: the Seller shall have submitted to the
Purchaser a complete Client list and contact materials responding to each
Client;



 
(b)  Closing of Transferred Employees: the Seller shall provide a current
employees list (attached as Exhibit 4 hereo) to the Purchaser, listing the name,
position, time of signing on, serving entity, work place, salary and other
welfare of employees, and shall confirm key employees with the Purchaser and
Controller; Transferred Employees shall have terminated labor relationship with
the Seller and have entered into new labor contract and confidentiality and
non-compete agreement whose form and content are reasonably satisfactory to the
Purchaser and Controller, with the Purchaser; The working age shall have been
recalculated;, Among others, Fan Wenda and his wife, Wang Hongyan, shall have
entered into new labor contract and confidentiality and non-compete agreement
with terms of 3 years whose form and content are satisfactory to the Purchaser
and Controller; Remuneration of Fan Wenda’s wife shall be determined subject to
her position in the Purchaser; Basic remuneration of Fan Wenda shall be RMB
20,000 per month; In the event that the Annual Effective Sales for any 12 month
period commencing after the Closing Date is lower than RMB 100,000,000, the
Purchaser shall pay and additional 3% of net profit after tax to Fan Wenda as
business commission; In the event that the Annual Effective Sales for any 12
month period commencing after the Closing Date is more than RMB 100,000,000, the
Purchaser shall additionally pay 4% of net profit after tax to Fan Wenda as
business commission; Notwithstanding any of the forgoing, under no circumstance,
if the Annual Effective Sales for any 12 month period commencing after the
Closing Date is less than RMB 80,000,000, or net profit ratio is lower than 10%,
shall NOT the Purchaser be required to provide any business commission of such
year to Fan Wenda. If any Transferred Employee is not willing to execute a labor
contract with the Purchaser, the Seller shall have executed a confidentiality
and non-compete agreement (non –compete period shall not be less than 3 years)
with such employee and shall have paid certain economic compensation and
non-compete compensation to such employee (provided that the Seller shall ensure
that each Key Employees shall be transferred to the Purchaser)

 
9

--------------------------------------------------------------------------------


 
 
(c)  All interested Parties have executed transfer agreements and documents with
respect to the transfer of the Target Business, whose content and form is
reasonably satisfactory to the Controller and the Purchaser.



(9)  The Seller and the Guarantor grant to the Purchaser an exclusive and
irrevocable lease priority with respect to real property owned and occupied by
the Seller, for a term of 1 year from of Execution Date of this Agreement. The
Seller and the Guarantor agree that, in the event that the Purchaser exercises
such priority within the term, rent of such real property shall not be higher
than RMB 6.2/ m²/ month and the lease term shall not be less than 2 years. The
Seller and the Guarantor shall not, for any reason, interfere with the exercise
of such priority by the Purchaser.


(10)  The organ of power of the Seller (Shareholders Meeting or the Board, as
appropriate) has executed all relevant resolutions and approved the execution of
this Agreement and the transactions contemplated hereunder, including but not
limited to approving the transfer of the Target Assets, the Target Business and
Transferred Employees;


(11)  As of the Closing Date, the statements, representations and warrants made
hereunder by the Seller and the Guarantor are true, complete and sufficient. The
Seller and the Guarantor have performed and complied with all obligations and
representations hereunder in all the material aspects;


(12)  As of the Closing Date, no changes, events or circumstances have occurred
or reasonably likely to occur which may have a material adverse influence on the
Target Assets, the Target Business, the Transferred Employees and/or the
transactions contemplated hereunder;
 
10

--------------------------------------------------------------------------------


 
(13)  As of the Closing Date, there shall be no existing, pending and/or
contingent suit or legal proceeding, adverse injunction, judgment, order,
arbitration, claim or administrative order that may lead to the following
result: (i) preventing completion of any transaction provided hereunder; (ii)
causing any transaction hereunder to be revoked after completion; (iii)
engendering material adverse influences to the Target Assets, the Target
Business, or the Transferred Employees, or (iv) engendering any material adverse
influences to the Purchaser’s right and capacity to operate the Target
Business..


14.
The Seller and the Guarantor shall take all the measures to ensure that the
Asset Purchase be completed within 15 business days following the Execution Date
of this Agreement.



CHAPTER V    REPRESENTATIONS AND WARRANTIES


15.
The Seller and the Guarantor severally and jointly make the following
representations and warranties to the Controller and Purchaser, and except as
otherwise prescribed, such representations and warrants shall be true on the
Execution Dare and the Closing Date:



(1)  All of the information and materials in connection with the Target Business
and the Target Assets provided to the Controller and the Purchaser by the Seller
and the Guarantor in the process of due diligence and negotiation for execution
of this Agreement are true, complete and accurate, and no such information and
materials is false, misleading and materially deviated.


(2)  The Target Assets and the Target Business are legally owned by the Seller,
and there is no pledge, mortgage, security, priority, option and other
encumbrance existing on the Target Assets and the Target Business; the Seller
and the Guarantor are duly authorized to execute and perform this Agreement and
to transfer the Target Assets and the Target Business to the Purchaser
unconditionally, without reservation, completely, legally and validly before the
Closing Date.


(3)  The execution and performance of this Agreement by the Seller and the
Guarantor shall not violate their Articles of Associations, binding laws and
regulations, any administrative order, arbitration or judgment, other executed
agreements and representations made to any third party, or lead any entity to
claim ineffectiveness jointly or separately against the Controller and/or the
Purchaser, or result in any claim, compensation, or claim or set any rights on
the the Target Assets and/or the Target Business.
 
11

--------------------------------------------------------------------------------


 
16.
The Seller and the Guarantor severally and jointly make the following
representations and warrants, with respect to Closing of the Target Assets and
the Target Business, to the Controller and Purchaser:



(1)  Closing of Target Assets and Target Business:


 
(a)  There is no title dispute, pledge, mortgage, lien, other rights, rights
limitation or debt existing on, influencing, restricting or limiting all or part
of the Target Assets; there is no agreement or representations which may entitle
or create any such dispute, pledge, mortgage, lien, other rights, rights
limitation or debt on all or part of the Target Assets;



 
(b)  The Controller and the Purchaser have confirmed and are satisfied with the
agreement regarding to transfer of the Target Assets and the Target Business to
the Purchaser. The Target Assets and the Target Business may not be delivered to
the Purchaser without such confirmation by the Controller and the Purchaser;



 
(c)  The delivered Inventory shall be certified goods and shall comply with
normal marketing standard and quality requirement of such industry;



 
(d)  The Seller shall promote and ensure that the Transferred Employees set
forth on Exhibit 4 execute employment contracts with the Purchaser after
termination of labor relationship with the Seller.  Transferred Employees who
refuse to enter into employment contracts with the Purchaser shall be otherwise
settled by the Seller.  The Seller shall be liable for labor disputes and
settlement, arbitration or suits arising herefrom and assume all the relevant
fees and expenses;



(2)  Labor Relationship


 
(a)  Payable salary, fees for settlement, compensation and suit, or payable
economic compensation or other relevant unpaid expenses arising from labor
disputes between the Seller and a Transferred Employee existing, arising, or
incurred before the Closing Date shall be unconditionally and irrevocably
assumed and indemnified by the Seller;



 
(b)  Any economic compensation arising from termination of labor relationship
between a Transferred Employee and the Seller shall be assumed by the Seller;
Once the Transferred Employees have been employed by the Purchaser, the working
age shall be recalculated and any economic compensation regarding the
termination of the labor relationship shall be assumed by the Seller; If any
economic compensation is required by any employee of the Seller for his/her
office leave, such compensation calculated subject to the working age after the
Closing Date shall be assumed by the Seller.

 
12

--------------------------------------------------------------------------------


 
(3)  Social insurance and Housing Fund: Any social insurance, housing fund and
social welfare unpaid or underpaid by the Seller before the Closing Dare, or
fines and other penalties imposed by labor administrative authorities which has
not been paid and performed by the Seller shall be unconditionally and
irrevocably assumed by the Seller.


(4)  Target Business


 
(a)  Target Business shall be operated normally by the Purchaser, and its nature
and manner may not be changed or interrupted.



 
(b)  None of the Clients will conduct material adverse adjustment to their
relationship with the Target Business before the Closing Date or in the
foreseeable period after the Closing Date.



(5)  Creditors’ Rights and Liabilities


 
(a)  Any liabilities or responsibilities (including but not limited to any
product liabilities, liabilities for breach of contract, administrative
penalties and contingent liabilities) existing on, arising from, or incurred by
the Seller before the Closing Date shall be assumed by the Seller.



 
(b)  As of the Closing Date, none of the Target Assets and/or the Target
Business will be involved in any administrative inquiry, suit, arbitration or
other material disputes. There is no pending judgment, adjudication, fines,
compensation or court order with respect to the Target Assets and/or the Target
Business. To the best knowledge of the Seller and the Guarantor, there is no
possibility of occurrence of any of the forgoing events.



(6)  Non-Competition. As of the Closing Date, the Seller, the Guarantor and
their affiliates shall not, directly or indirectly, participate in any
activities which may compete with Purchaser or Controller (including the Target
Business), or may deprive of, impair or infringe business interests or
opportunities of the Purchaser or Controller, or acquire or possess interests
from such activities; each of the Seller and the Guarantor shall not, in any
identity or manner, directly or indirectly procure, induce or lead any employee,
service provider, consultant or agent who have established or will establish an
employment relationship, service relationship, client relationship, or agent
relationship with the Purchaser or Controller, to terminate such relationship or
give up or refuse to establish such relationship with the Purchaser or
Controller, or engage in any activity which is intended to cause the forgoing
result. The Seller and the Guarantor agree and confirm that, in the event of any
violation of such non-competition and non-solicitation obligations, they shall
indemnify the Purchaser and/ or the Controller for all the losses arising
herefrom, including but not limited to reasonable attorney expenses. Any
competition behavior conducted by any of the affiliates of the Seller or the
Guarantor shall be deemed to be a violation of this article by the Seller or the
Guarantor, and the Seller and Guarantor shall assume joint and several
liabilities for such behavior. The employment of Fan Wenda and his wife by the
Purchaser or their solicitation of employees or clients on behalf of the
Purchaser shall not be a violation of this article
 
13

--------------------------------------------------------------------------------


 
17.
In accordance with this Agreement, the Seller and the Guarantor shall be
responsible for or assist in the diligent execution, approval, registration,
alteration and filing of this Agreement.



18.
At any time after execution of this Agreement or completion of due diligence of
the Seller (whichever is earlier), in the event of any requirement by the
Controller or the Purchaser to amend, delete, or add articles hereto, or enter
into any supplement agreement as a result of due diligence findings, the Seller
shall not refuse such requirement unreasonably and shall use its best efforts to
coordinate such changes with the Purchaser.



CHAPTER VI    SELL BACK OPTION


19.
The Parties agree that, in the event of any claim or suit against, or liability
of the Controller or/ and Purchaser, or loss of ownership/ use right of the
Target Assets by the Purchaser, or the impossibility of conducting the Target
Business, which arise from a material violation of this Agreement by the Seller
and/or Guarantor (including but not limited to a violation of the non-compete
provisions applicable to such Parties and their affiliate), malicious act or
negative act, false statement and concealment, the Purchaser is entitled to
exercise a Sell Back Option, subject to which the Purchaser can resell the
Target Assets and Target Business to the Seller according to provisions as
follows.



20.
Exercise period of Sell Back Option is 3 years following the Closing Date.

 
14

--------------------------------------------------------------------------------


 
21.
The Purchaser has a complete and independent option to resell the Target Assets
and the Target Business to the Seller when exercising the Sell Back Option. The
Seller shall refund the breach penalty which is equivalent to the Consideration
paid and an annual interest of 15% of such Consideration to the Purchaser within
10 days of receipt of the notice issued by the Purchaser. When the Purchaser
exercises the Sell Back Option, the Seller and the Guarantor agree to execute
all required document and take all the necessary action according to this
Agreement, including but not limited to timely executing documents required for
alteration registration with the applicable governing authority.



22.
In the event of a circumstance prescribed in Article 19, however, if the
Purchaser fails to exercise the Sell Back Option, the Purchaser is entitled to
rectify and adjust the Consideration contemplated hereunder, and the adjusted
Consideration shall not exceed 70% of the original Consideration. The Seller
shall refund the margin of Consideration unconditionally to the Purchaser in the
manner accepted by the Controller and the Purchaser within 10 days of receipt of
notice issued by the Purchaser; In the event that the Seller fails to pay such
margin, the Purchaser is entitled to deduct the margin from any fund payable to
the Seller.



CHAPTER VII    CONFIDENTIALITY


23.
The Parties hereby agree that each Party shall maintain confidentiality of any
trade secret or technology information of any other Party obtained during the
performance of this Agreement, regardless of whether the transactions
contemplated hereunder are consummated. Such confidentiality obligation shall
not terminate until the date on which such confidentiality information is
voluntarily disclosed by its own right holder or enters into public domain
through other lawful methods. The Parties shall not publish any media report,
announcement, correspondence, notice or document regarding the drafting and
performance of terms in this Agreement, the transactions or arrangements under
this Agreement or any matters related hereof without obtaining prior written
consent of the other Parties, except for the situation as required by any
applicable legal or regulatory stipulations, or requirements possibly raised by
New York Stock Exchange, NASDAQ, the Stock Exchange of Hong Kong, London Stock
Exchange, Singapore Exchange Limited and Supervisory Commission of other stock
exchanges, or the prudent disclosure to the shareholders, controllers,
investment advisors, financial advisors, auditors, legal advisors by Purchaser
and/or Controller. This article shall survive the termination of this Agreement
for any reason.

 
15

--------------------------------------------------------------------------------


 
CHAPTER VIII    NOTICES


All notices or other documents pursuant to this Agreement shall be in writing
and delivered personally or sent by express mail, or by facsimile transmission
to the address and/or facsimile number of such Party set forth below, or other
address and/or facsimile number as prescribed in the latest notice and/or
facsimile transmission by such Party to other Parties:


(i)
Controller: 
Shenzhen Yue Pengcheng Electric Motor Co., Ltd.
 
Address:
Fu Yuaner Road, High-tech Park, Fu Yong Street, Fu Yong Town, Shenzhen
 
Facsimile:
0755-81499855
 
Attn:
Li Jianrong
     
(ii)
Seller:
Ningbo Bang Shi Da Electrical Equipment Co., Ltd.
 
Address:
Hu Di Village, Lin Shan Town, Yuyao
 
Facsimile:
0574-62161677
 
Attn:
Fan Wenda
     
(iii) 
Guarantor:
Fan Wenda
 
Address:
Hu Di Village, Simen Twon, Yuyao
 
Facsimile:
0574-62161677



24.
Any such notices or other documents given by personal delivery shall be
deemed effectively given when received by the designated receiver; notices or
other documents given by facsimile transmission shall be deemed effectively
given when replying code or other confirmation signal has been received; notices
or other documents given by mail shall be deemed effectively given in 7 days as
of the delivery date. In order to certify the delivery of such notice, the
relevant Party merely needs to certify that such notice has been placed or
delivered to the address of the receiver, or the address of the receiver has
been appropriately written on the envelop of such notice, and such notice has
been mailed appropriately.



CHAPTER IX    TAXES AND EXPENDITURES


25.
The fees and other costs arising from the investigation, negotiation, drafting,
execution and performance related to this Agreement and transactions relating to
this Agreement shall be respectively born by the Party incurring such costs.



26.
The taxes and fees relating to the transfer of Target Assets and Target Business
levied by governmental authorities shall be borne by Seller.

 
16

--------------------------------------------------------------------------------



 
27.
Unless otherwise required pursuant to applicable laws or provided in this
Agreement, the taxes and fees relating to the transactions under this Agreement
payable as prescribed by laws shall be borne by the respective Parties.



28.
Purchaser shall withhold and remit taxes which shall ultimately be borne by
Seller in the event that Purchaser is required to withhold and remit taxes upon
paying Consideration pursuant to applicable laws and regulations.



CHAPTER X    FORCE MAJEURE


29.
Proportionate exemption shall be rendered for the total or partial failure to
perform this Agreement due to force majeure. Force Majeure means any event,
situation or condition beyond anticipation, avoidance and reasonable control of
relevant Parties and unable to be avoided or overcome after reasonable and
prudential measures have been taken, which directly or indirectly hinders the
performance of any obligation under this Agreement, including but not limited to
disaster, war, fire, explosion, epidemics, flood and storm.  The Party shall
give notice to the other Parties which states in detail the force majeure event
within 14 days commencing from the date of the occurrence of such force majeure
event in the event that any Party fails to perform any clause or condition of
this Agreement due to the occurrence of any force majeure event.  Any extension
to perform or failure to perform under this Agreement due to force majeure event
shall not constitute breach of contract by the implicated Parties, nor shall it
constitute the basis of any claim, compensation or penalty. Under such
circumstance, the Parties shall take reasonable and feasible measures to perform
this Agreement, and the Parties implicated by force majeure event shall take
reasonable measures to prevent the increase of losses. The implicated Parties
shall give notice to the other Parties stating the cease of the force majeure
event within 14 days commencing from the date of the cease of the force majeure
event.



30.
The Parties may negotiate to terminate this Agreement in the event that this
Agreement cannot be performed due to any force majeure event occurring prior to
Closing Date, which lasts for more than 6 months; in the event that this
Agreement is terminated by such method, any amount paid by Controller or
Purchaser shall be refunded immediately, including but not limited to Deposit in
the amount of RMB 5,000,000.



CHAPTER XI    BREACH OF CONTRACT


31.
Failure of performance or sufficient performance of this Agreement, breach of
any commitment, representations and warrants hereunder, or failure to make true,
accurate, complete covenants, statements and warranties by any Party shall
constitute a breach of this Agreement. The breaching Party shall bear all and
any liability of actual loss arising from such breach, and pay damages in full
to the Party accepting such commitment, representation or warrant, which
includes but is not limited to the whole loss, litigation and/or arbitration
fees, attorney’s fees, investigation fees, evaluation fees and/or notarization
fees of the non-breaching Party.  The respective breaching Parties shall bear
their own corresponding damages arising from their respective breach in
proportion with their respective faults in the event that several Parties under
this Agreement commit breach of this Agreement.  This article shall not limit
the right of the Parties to seek other legal remedies, including but not limited
to the right to demand actual performance provided by the Contract Law of the
PRC.

 
17

--------------------------------------------------------------------------------


 
32.
Purchase shall be entitled to deduct directly the amount of damages from
Consideration and recover any deficiency pursuant to the laws and this Agreement
in the event that Seller and/or Guarantor commit a breach under this Agreement.



33.
In consideration that Guarantor is the shareholder of Seller and Seller will
nullify its Industry and Commerce registration within 6 months as of Closing
Date, Guarantor hereby irrevocably agrees and confirms that Guarantor shall be
jointly liable with Seller for any and all obligations and liabilities of the
Seller under this Agreement, including but not limited to any obligation of
payment and damages.



34.
Seller shall refund the First Installment Consideration (interest in accordance
with bank interest rate in the same period added) to Purchaser within 3 business
days upon receipt of written notice by Controller or Purchaser in the event of
the occurrence of any of the following circumstance after payment of First
Installment Consideration by Purchase:



(1)  the transaction under this Agreement fails to be completed within 45 days
of the Execution Date for whatever reasons;


(2)  the prerequisites of Closing provided in Article 13 of this Agreement fail
to be fulfilled due to the action or inaction of Seller and/or Guarantor;


(3)  substantial and unfavorable changes occur in the assets, business,
personnel or finance of Seller and/or Guarantor prior to Closing Date, for which
Controller or Purchaser reasonably deems that conditions for closing under this
Agreement may not be fulfilled within a reasonable time;


(4)  Seller and/or Guarantor commit a material breach of any provision under
this Agreement prior to Closing Date, including but not limited to any
representation, commitment or warranty under this Agreement.
 
18

--------------------------------------------------------------------------------


 
CHAPTER XII    GOVERNING LAW AND RESOLUTION DISPUTES


35.
This Agreement shall be governed, bound and protected by the laws of the PRC.
The interpretation, performance, amendment, termination, validity and dispute
resolution of this Agreement shall be conducted in accordance with the laws of
the PRC.



36.
In the event of any dispute with respect to the execution, interpretation,
performance or validity of the provisions of this Agreement or any dispute
related to this Agreement, the Parties shall negotiate in good faith to resolve
the dispute. In the event the Parties fail to reach an agreement on the
resolution of such a dispute, any Party may submit the relevant dispute to the
China International Economic and Trade Arbitration Commission South China
Sub-Commission (the “CIETAC South China”) for arbitration. The arbitration shall
be conducted in Shenzhen in accordance with then-effective and applicable
arbitration rules of CIETAC. The arbitration ruling shall be final and binding
on both Parties.



CHAPTER XIII    EFFECTIVENESS OF THIS AGREEMENT


37.
This Agreement shall become effective as of the Execution Date first above
written after all Parties or their respective authorized representatives sign
and/or seal in this Agreement, and come into force and be become binding upon
all Parties. All Parties shall perform their respective obligations in
accordance with relevant provisions of this Agreement as of the Execution Date.



38.
In the event that any provision or stipulation under this Agreement is invalid,
unlawful or unenforceable in accordance with the laws of the PRC, any other
provision shall remain effective and binding on all Parties without affecting
the integral performance and material contents of this Agreement.



CHAPTER XIV    MISCELLANEOUS


39.
This Agreement shall constitute the entire agreement reached by and among the
Parties with respect to this Agreement, and shall supersede all prior
intentions, understandings, agreements, other written records, oral consensus or
promises reached among the Parties with respect to this Agreement.



40.
Any omission or delay in exercising any right, power or privilege under this
Agreement shall not be deemed as waiver of such right, power or privilege to the
extent permitted by the laws of PRC. Any right, power or privilege under this
Agreement shall be accumulative, and shall not exclude any other right, power or
privilege (regardless of whether regulated by laws); any separate or
partial  exercise of any right, power or privilege shall not exclude any other
exercise or further exercise of such right, power or privilege in future
circumstances.

 
19

--------------------------------------------------------------------------------


 
41.
This Agreement is executed in three copies, each Party having one copy with
equal legal validity.

 
 
Exhibits of this Agreement:


Exhibit A: Evaluation Report
Exhibit B: List of Inventory and Fixed Assets
Exhibit C: Clients List
Exhibit D: List of Transferred Employees






[The remainder of this page has intentionally been left blank]
 
20

--------------------------------------------------------------------------------


 
Signature Pages of Assets and Business Purchase Agreement.




Purchaser: [Ningbo Heng Bang Long Electrical Equipment Co., Ltd.]


Signature/Seal: /s/ Wang Yue                     [Company Seal]
Name of Legal Representative: Wang Yue
Title: Chairman of the Board
 
21

--------------------------------------------------------------------------------


 
Signature Pages of Assets and Business Purchase Agreement.




Seller: [Ningbo Bang Shi Da Electrical Equipment Co., Ltd.]


Signature/Seal: /s/ Fan Wenda                    [Company Seal]
Name of Authorized Representative:
Title:
 
22

--------------------------------------------------------------------------------


 
Signature Pages of Assets and Business Purchase Agreement.




Guarantor: Fan Wenda


Signature: /s/ Fan Wenda        


23

--------------------------------------------------------------------------------


 